Citation Nr: 1445158	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The issues have been reclassified as above to better reflect the applicable laws and regulations, the evidence of record, and the benefits sought by the Veteran.

The June 2010 rating decision, in pertinent part, denied service connection for bilateral diabetic peripheral neuropathy, lower extremities.  It also found that new and material evidence had not been received to reopen a claim for entitlement to service connection for lumbar degenerative disc disease.  In June 2010, the Veteran filed a notice of disagreement with the RO's decision.  In July 2010, the RO issued a statement of the case, wherein it continued the denial of service connection for the claimed peripheral neuropathy, but reopened and denied the lumbar spine claim on the merits.  In August 2010, the Veteran perfected his appeal of these issues.  In December 2010, the RO issued the first of five supplemental statements of the case, all of which continued the aforementioned denials. 

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a low back disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities, to include as secondary to a low back disability, is addressed in the Remand portion of the decision below and is herein REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran's petition to reopen a claim for service connection for a low back disability.  The Veteran did not enter a timely appeal.

2.  Evidence received since the August 2004 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving reasonable doubt in his favor, the Veteran has degenerative disc disease of the lumbar spine that was incurred in service.



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's petition to reopen a claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiencies in the duties to notify or assist the Veteran are moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

An August 2004 rating decision denied the Veteran's petition to reopen a claim for service connection for a low back disability.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2004 rating decision, additional medical evidence has been received reflecting continued complaints of and treatment for chronic low back pain, as well as a diagnosis of degenerative disc disease of the lumbar spine.  Additionally, the Veteran underwent two VA medical examinations and testified at two hearings in support of his claim.  At these hearings, the Veteran credibly testified that he has had continuous pain in his lumbar spine since the 1969 in-service motor vehicle accident. 

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for a low back disability.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, the Veteran's claim of entitlement to service connection for a low back disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition such as degenerative disc disease during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for a low back disability, which he contends is the result of an injury he sustained from a motor vehicle accident while in service.  The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Service treatment records reflect that at his entry to service, the Veteran denied any back disability and was found to be clinically normal upon examination.  Service treatment records further reflect that the Veteran injured his back in a motor vehicle accident on May 29, 1969.  Subsequent treatment records dated in May, June, and July 1969 document consistent complaints of chronic back pain attributable to the accident.  At his separation examination in June 1969, the Veteran again complained of recurrent back pain and was diagnosed with a lumbar muscle sprain by the examiner.  The Veteran was discharged from service in August 1969.

In April 2010, the Veteran was afforded a VA spine examination to determine the nature and etiology of his claimed back disability.  After examining the Veteran and reviewing the record, the examiner opined that it was "less than likely" that the Veteran's low back problems were related to the May 1969 in-service motor vehicle accident.  Instead, the examiner opined that the Veteran's symptomatology was "more than likely" related to a second, post-service motor vehicle accident, which allegedly occurred in 1975.  Based on this opinion, the RO denied the Veteran's claim for service connection.  However, in subsequent statements and testimony, the Veteran denied involvement in any post-service motor vehicle accident.  In a July 2011 written statement, the Veteran asserted that he had never been in a car accident in 1975.  And at his November 2011 DRO hearing, the Veteran again denied involvement in any post-service motor vehicle accident.  He indicated at that time that the examiner's reference to any such incident was a misunderstanding.  

In light of the Veteran's credible statements and testimony, the RO found the April 2010 VA examination and opinion to be inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  That examination report and opinion, therefore, have little probative value and will not be further considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the opinion that contributes its probative value).  

In that connection, in December 2011, the RO scheduled the Veteran for a new VA examination and specifically requested that the examiner opine only as to whether the Veteran's low back disability "was incurred in or caused by an automobile accident during service in 1969."  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's current disability was less likely than not incurred in or caused by the claimed in-service injury.  But despite the RO's clear instructions, the examiner referenced the alleged 1975 motor vehicle accident as support for his negative opinion.  Thus, in April 2012, the RO sought an addendum opinion, specifically advising the examiner to "disregard [the] 1975 accident" in formulating any opinion as to etiology.  In response, the examiner "corrected" his rationale by removing any mention of the 1975 accident.  The examiner's opinion, however, was unchanged, and he reiterated that although the Veteran was involved in a motor vehicle accident in service, there was "minimal documentation of any [resultant] . . . low back problems."  He stated that it "would be unlikely [that] the Veteran would have a 'muscle strain' lasting 40 years after the original [motor vehicle accident]."

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Veteran has been diagnosed with a low back disability-degenerative disc disease of the lumbar spine, which has been confirmed by radiological evaluation.  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element-that of in-service incurrence or aggravation of a disease or an injury-the record clearly demonstrates that the Veteran's back was injured in a motor vehicle accident during service.  Service treatment records document ongoing complaints of and treatment for chronic back pain attributable to the accident.  At separation, the Veteran complained of recurrent back pain and was diagnosed with a lumbar muscle sprain.  The Veteran is competent to report the presence of observable symptomatology, such as pain.  In this case, the Board finds the Veteran's in-service complaints of back pain following the May 1969 motor vehicle accident to be both competent and credible.  Thus, the second requirement has been fulfilled.

With respect to the final element-that of a nexus between the present disability and the in-service injury-the December 2011 VA examiner opined that the Veteran's low back disability, diagnosed as degenerative disc disease, was not incurred in or caused by the motor vehicle accident.  The rationale for the examiner's opinion was the absence of "any radiographic findings of arthritic change until almost 20 years after the [motor vehicle accident]" and the unlikelihood that that the Veteran "would have a 'muscle strain' lasting 40 years after the original [accident]."  However, it is well established that the Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board accepts the physical examination findings from the December 2011 VA examination, but declines to accept the VA examiner's opinion regarding etiology, as the examiner did not adequately support his conclusion.  In particular, as noted above, it is not at all clear that the examiner based his opinions in the April 2012 addendum opinion solely on the 1969 in-service motor vehicle accident without consideration of the alleged 1975 accident, despite the RO's clear directive to do so.  

The Board further notes that the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Furthermore, VA examinations and opinions must consider lay statements not rejected by VA and must consider that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Here, the examiner's April 2012 opinion did not adequately consider the Veteran's numerous lay statements regarding the continuity of his symptomatology since the in-service accident; instead, it primarily rested on the lack of medical evidence documenting arthritic change in the Veteran's lumbar spine until nearly twenty years after service.  As such, the Board concludes that the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

Consequently, the Board finds that the evidence is in equipoise as to whether the Veteran's current low back disability-diagnosed as degenerative disc disease of the lumbar spine-is related to the May 1969 in-service motor vehicle accident.  Weighing against the Veteran's claim is the April 2012 addendum opinion indicating that the Veteran's low back disability was not related to the in-service motor vehicle accident.  That opinion, however, failed to account for the Veteran's statements regarding the continuity of his symptoms since service and was not supported by an adequate rationale.  In favor of the Veteran's claim are the numerous in-service complaints of and treatment for back pain in the months following the accident, as well as his credible testimony before both the DRO and the undersigned Acting Veterans Law Judge describing a continuity of symptomatology from the 1969 in-service accident to the present.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  The Veteran's claim is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities, to include as secondary to a low back disability.

The medical evidence of record demonstrates that the Veteran has been diagnosed with bilateral peripheral neuropathy.  An etiological opinion, however, has not been obtained with regard to this disability.  Indeed, the December 2011 VA examiner specifically declined to address any secondary conditions after opining that the Veteran's low back disability was unrelated to service.  

Given the Board's decision above to grant service connection for the Veteran's degenerative disc disease of the lumbar spine, the AOJ must now obtain an etiological opinion with regard to any secondary conditions.  Therefore, on remand, the Veteran must be afforded a new VA examination to assess the nature and etiology of any secondary conditions, to include any peripheral neuropathy and/or radiculopathy of the bilateral lower extremities.

To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the requested opinions.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) related to the disability on appeal.

In view of the foregoing, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Any additional treatment records identified by the Veteran must be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy and/or radiculopathy present in his lower extremities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner is requested to offer all of the following opinions:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities had its onset in or was otherwise related to the Veteran's service, including the May 1969 motor vehicle accident.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities was caused by or due to the Veteran's service-connected degenerative disc disease of the lumbar spine.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed peripheral neuropathy and/or radiculopathy was aggravated or chronically worsened by the Veteran's service-connected degenerative disc disease of the lumbar spine.  (If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation).

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claim based on the entirety of the evidence, under both direct and secondary theories of service connection.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


